DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s submission filed on 3/24/2021 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.         The objections to the disclosure are withdrawn in view of the appropriate corrections filed.   
Claim Objections
3.	The objection to claim 1 is withdrawn because the issue has been removed.


Claim Rejections - 35 USC § 112
4.	The rejections of claim 1, and thus dependent claims 2-6 and 8-13, claims 3-5, and claim 11, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.  

Claim Rejections - 35 USC § 102
5.	The  rejection of claims 1-3, 6, and 8-13 under 35 U.S.C. 102(a)(1) as anticipated by Kim et al. (US 2005/0095504) as evidenced by Jenkins et al, “Glossary of basic terms in polymer science (IUPAC Recommendations) 1996,” Pure and Applied Chemistry , Vol. 68, No. 12, pp. 2287-2311, 1996 (copy provided) is withdrawn in view of the amendments filed.  All rejections pending from this are also withdrawn.  
Election/Restrictions
6.	This application is in condition for allowance except for the presence of claim 14, directed to an invention/group non-elected without traverse (see response filed 12/8/2020).  Accordingly, claim 14 been cancelled.

7.	Claim 1 is direct toward an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), all species as identified in the restriction requirement mailed 10/8/2020 including claim 7 (previously withdrawn), are hereby rejoined and fully examined for patentability under 37 CFR 1.104 given that upon the allowance of a generic claim, applicant is entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  

Allowable Subject Matter

8.	Claim 1, and thus dependent claims 2-8 and 11-13 are allowed.   The following is a statement of reasons for allowance:  the prior art fails to provide, teaching, suggestion, and/or motivation to arrive at the features presented within independent claim 1.  An analysis of the interpretation and allowability of the claimed subject matter follows.
A semi-interpenetrating polymer network (semi-IPN) as utilized in the claim is examined according to how the term is known in the prior art as evidenced and defined by Jenkins et al, “Glossary of basic terms in polymer science (IUPAC Recommendations) 1996,” Pure and Applied Chemistry , Vol. 68, No. 12, pp. 2287-2311, 1996 (copy provided).  It is noted that the genus of a semi-IPN is a polymer blend [please note that the Examiner incorrectly stated that “polymer blend” was another term for semi-IPN, wherein while semi-IPNs fall into the category/genus of polymer blends, all polymer blends are not necessarily semi-IPNS and can 

    PNG
    media_image1.png
    297
    602
    media_image1.png
    Greyscale


	Furthermore, claim 1, and thus its dependent claims, is a product-by-process claim given the features below:
“…further wherein the lithium ion-conductive polymer is crosslinked with a multifunctional cross-linking monomer containing two or more ethylenically unsaturated functional groups; and
wherein the multifunctional cross-linking monomer is used at a content of 5 to 50 parts by weight based on 100 parts by weight of the lithium ion-conductive polymer.”

Applicant’s explanation regarding the features required by the product-by-process features that help clarify the record are appreciated (see pages 12-13 of the response filed 3/24/2021).  Those comments are reproduced below to note how the feature has been examined:

    PNG
    media_image2.png
    291
    650
    media_image2.png
    Greyscale

	As to the prior art previously applied, Kim et al. (US 2005/0095504) is drawn to a passivation layer formed on the negative active material layer of lithium versus the now-claimed passivation film disposed directly on the positive electrode as claimed.  Even if altered to be disposed directly on the positive electrode (see section 16 of the prior Office Action), the feature of, “…wherein the multifunctional cross-linking monomer is used at a content of 5 to 50 parts by weight, based on 100 parts by weight of the lithium ion-conductive polymer” is not taught by Kim.  Kim teaches the use of 0.2 grams PEO (“lithium ion-conductive polymer) relative to 0.8 grams of hexanediol diacrylate (“a multifunctional cross-linking monomer containing two or more ethylenically unsaturated functional groups”) (P82, 102), or in other words, the hexanediol diacrylate (multifunctional cross-linking monomer containing two or more ethylenically unsaturated functional groups) is used at 400 parts by weight relative to 100 parts by weight of the lithium-ion conductive polymer.  Kim does contemplate altering or optimizing this amount in the configuration taught by Kim (directly applied to the negative electrode), and certainly does not contemplate directly applying the passivation film to the positive electrode and subsequently optimizing the amounts of these constituents relative to one another.  Furthermore, the instant disclosure further teaches the advantages of utilizing said ratio:

    PNG
    media_image3.png
    273
    425
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    49
    418
    media_image4.png
    Greyscale


Accordingly the rejection has been withdrawn.
In an update of the prior art search, the closest prior art to the amended claims is considered to be Fanous (US 2017/0179468).  Fanous teaches a lithium-sulfur battery (P6-8, 370-374), comprising:  a cathode 10 (“positive electrode”); an anode 20 (“a negative electrode”); a separator (P344-368; note this could be the separator as described or the anode protective layer 32) and an electrolyte interposed between the positive and negative electrodes (note this could be anode protective layer that includes a polymer electrolyte material and/or a lithium conducting salt and/or at least one ionic liquid – P361), wherein the positive electrode [indirectly] contacts the separator, wherein a cathode protective layer 31 (“passivation film”) is disposed directly on the cathode coming into [indirect] contact with the separator (Fig. 1; P344-374) and is formed of polymer electrolyte; and wherein the polymer electrolyte of cathode protective layer 13 (“passivation film”) may comprise a polymer blend of at least one first polymer and at least one second polymer (P280) which includes examples of lithium-ion conducting polymer and linear polymer (full disclosure).   Fanous fails to disclose the specific structure of a semi-IPN or the requirement of:

wherein the multifunctional cross-linking monomer is used at a content of 5 to 50 parts by weight based on 100 parts by weight of the lithium ion-conductive polymer.”

Accordingly, Fanous falls short of providing the necessary teaching, suggestion, and/or motivation to arrive at the features presented within the claim.  
Sato et al. (US 2004/0076885) teaches a polymer gel electrolyte reading on the passivation film as claimed that includes a polymeric compound A that is lithium-ion conductive that is reacted with a compound C having at least two reactive double bonds on the molecule (full disclosure) to form a semi-IPN structure; however, Sato teaches away from the feature of, “wherein the multifunctional cross-linking monomer is used at a content of 5 to 50 parts by weight based on 100 parts by weight of the lithium ion-conductive polymer” given Sato teaches that the polymeric compound A (analogous to the claimed lithium ion-conductive polymer) is used in an amount of 0.01 to 10 wt% of the compound having at least two reactive double bonds (analogous to the multifunctional cross-linking monomer containing two or more ethylenically unsaturated functional groups) (P24), and that:

    PNG
    media_image5.png
    153
    400
    media_image5.png
    Greyscale

Thus, Sato teaches away from altering the range such that there is more of compound A relative to component C and the specified range as presented. 
	Other notable prior art includes Lee (US 2017/0309917) and Vallee et al. (US 6,280,882).

	
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/AMANDA J BARROW/Primary Examiner, Art Unit 1729